*230OPINION OF THE COURT
Per Curiam.
On July 29, 2011, in the County Court, Suffolk County, before the Honorable James F.X. Doyle, the respondent was convicted of two counts of grand larceny in the first degree, in violation of Penal Law § 155.42, a class B felony, and one count of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony. The respondent, who has not yet been sentenced, was convicted for his role in a mortgage fraud scheme. Although served with a copy of this motion, the respondent has neither submitted a response nor requested additional time in which to submit a response.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b), upon his conviction of a felony, is granted, to reflect the respondent’s automatic disbarment on July 29, 2011, and his proffered resignation from the New York State bar is rejected.
Mastro, A.P.J., Rivera, Skelos, Dillon and Cohen, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Brandon Lisi, admitted as Brandon Giel Lisi, is disbarred, effective July 29, 2011, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Brandon Lisi, admitted as Brandon Giel Lisi, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Brandon Lisi, admitted as Brandon Giel Lisi, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee or another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Brandon Lisi, admitted as Brandon Giel Lisi, has been issued a secure pass by the Office of *231Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the respondent’s proffered resignation from the New York State bar is rejected.